DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/22/2021.
3.	 Claims 1-3, 8-10, 12, 14-16, 18-24 are pending. Claims 1-3, 8-10, 12, 14-16, 18-24 are under examination on the merits. Claims 1, 8, 12, 22 are amended. Claims 4-7, 11, 13 are cancelled. Claim 17 is previously cancelled.
4.	The objections and rejections not addressed below are deemed withdrawn.	

Allowable Subject Matter
5.	Claims 1-3, 8-10, 12, 14-16, 18-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Chu et al. (Controllable Monodisperse Multiple Emulsions, Angew. Chem. Int. Ed. 2007, 46, 8970 –8974; hereinafter “Chu”).
Chu teaches controllable monodisperse multiple emulsion comprising a mixture containing an emulsion comprising an aqueous polymeric solution such as poly (N-isopropylacrylamide)(PNIPAAm), and a hydrophobic polymer such as polydimethylsiloxane (PDMS), the aqueous polymeric solution comprises a water soluble polymer that phase separates at temperatures above the lower critical solution temperature (LCST), the aqueous polymeric solution has an LCST around 32°C, the aqueous polymeric solution is emulsified in the hydrophobic polymer, the aqueous polymeric solution is a discontinuous phase of the emulsion and the hydrophobic polymer is a continuous phase of the emulsion, wherein below the LCST, the difference between refractive indices of the aqueous polymeric solution and the hydrophobic polymer is less than or equal to 0.0. Chu does not expressly teach the aqueous 

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed variable opacity material comprising an emulsion of an aqueous polymeric solution and a hydrophobic polymer, wherein: the aqueous polymeric solution comprises hydroxypropyl cellulose or poly(N-isopropylacrylamide) and from 10 to 60 wt. % of an alkaline earth metal salt, wherein the hydroxypropyl cellulose or polv(N-isopropvlacrylamide) phase separates at temperatures above the lower critical solution temperature (LCST), the aqueous polymeric solution has an LCST from 0 to 100° C, the aqueous polymeric solution is emulsified in the hydrophobic polymer, the aqueous polymeric solution is a discontinuous phase of the emulsion and the hydrophobic polymer is a continuous phase of the emulsion, and below the LCST, the difference between refractive indices of the aqueous polymeric solution and the hydrophobic polymer is less than or equal to 0.05.

The embodiment provides a variable opacity material is provided that may be in the form of a mixture, such as an emulsion that contains a discontinuous aqueous polymeric solution having an LCST of 0 to 100° C  and a continuous phase containing a hydrophobic polymer, such as a polysiloxane. One or more salts, such as lithium bromide and sodium chloride, may be added to the aqueous solution to lower the LCST of the aqueous solution and to raise the refractive index of the aqueous polymeric solution to substantially match the refractive index of the hydrophobic polymer. The variable opacity materials may be applied in the form of a film to various substrates, such as glass. Accordingly, the presently claimed invention as defined by claims 1-3, 8-10, 12, 14-16, 18-24  is patentable with respect to prior art of record.



Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/09/2021